Citation Nr: 1045179	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the Veteran's death under 38 U.S.C.A. § 
1151. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to August 1978.  He 
died in October 2000.  The appellant in this case is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that the February 2006 rating decision only 
adjudicated the appellant's claim as to whether new and material 
evidence had been presented to reopen a claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  However, in the September 
2007 supplemental statement of the case, the appellant's claim as 
to entitlement to DIC benefits under 38 U.S.C.A. § 1151 was 
adjudicated by the RO.  In any event, as described below, the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151 has 
been granted and, therefore, there is no prejudice to the 
appellant by continuing with adjudication of the claim. 

A hearing was held on January 15, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A.  § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran died in October 2000.  The certificate of death 
listed the immediate cause of death as atherosclerotic coronary 
vascular disease.  

2.  Resolving the benefit of the doubt in favor of the appellant, 
VA physicians failed to timely diagnose the Veteran with coronary 
artery disease and such failure to timely diagnose and treat the 
Veteran proximately caused his death.  

3.  The grant of DIC under the provisions of 38 U.S.C.A. § 1151 
renders moot the appellant's claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A.  § 1318 is dismissed.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A.  §§ 5100, 5103, 5103A and 38 C.F.R. § 3.159.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is the 
Board's conclusion that the law does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the Board 
is taking action favorable to the appellant by granting DIC 
benefits under 38 U.S.C.A. § 1151.  Further discussion of VA's 
duties to notify and assist is not required.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

I.	DIC benefits under 38 U.S.C.A. § 1151

Under VA laws and regulations, when a Veteran suffers additional 
disability or death as a result of training, hospital care, 
medical or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same manner 
as if such disability or death was service-connected.  38 
U.S.C.A.  § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed 
after October 1, 1997, a claimant is required to show fault or 
negligence in medical treatment.  For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994) (language of statute was plain and did not require 
showing of fault).  Since the appellant has filed her claim after 
that date, she must show some degree of fault, and more 
specifically, that the proximate cause of the Veteran's death was 
due to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing medical care or was an event not reasonably 
foreseeable.   38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
that the Veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or, that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is entitled to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC). 

The appellant has contended that the Oklahoma City VAMC failed to 
timely diagnose the Veteran's coronary artery disease and, 
therefore left untreated, caused the Veteran's untimely death.    

The VA treatment records dated from June 2000 to October 2000 
reveal that the Veteran complained of recurrent chest pain.  
In a June 2000 chest x-ray report, the Veteran was noted to have 
complained of shortness of breath.  The report findings stated 
that there was no radiographic acute cardiopulmonary disease.  In 
a June 2000 VA treatment record, the impression was listed as 
atypical chest pain. The Veteran was put on Lovastatin and was to 
undergo a stress test and told to stop smoking.  The Veteran 
underwent an exercise tolerance test in June 2000 and the Veteran 
exercised for 9 minutes.  The Veteran's maximum blood pressure 
was 184/89 and the maximum heart rate was 161 BPM.  RPP was 294.  
The percentage of maximum predicted was 94 percent.  The maximum 
was 10 METS.  The VA physician commented that there was adequate 
ETT by heart rate and double product.  There were no 
cardiovascular symptoms, no significant ECG changes and a 
negative ETT by ECG criteria.  

In an August 2000 record, the Veteran complained of chest pain.  
He stated that it started with neuropathy pain in upper arms and 
that he felt the chest pain was related to anxiety.  It happened 
six to seven times per day and lasted for 5 minutes.  The 
examiner noted that the June 2000 stress test was negative and 
that the Veteran had a problem of atypical chest pain.  It was 
noted that the Veteran's atypical chest pain was related to 
neuropathy and anxiety and a trial of Despiramine was prescribed.  
It was noted again that the Veteran had a negative stress test in 
June 2000.  

In an August 14, 2000 telephone note, the Veteran reported that 
his prescribed Despiramine was not helping his chest discomfort 
and the Veteran was told to increase the Despiramine to 30 to 40 
mg per day and to increase Ranitidine to 150 mg per day up to 
four times per day.  It was noted if the chest pain got worse or 
changed in severity, the Veteran was told to seek emergency 
attention.  

In an August 18, 2000 record, the Veteran stated that he was 
still having chest pain in the one side with radiation to the 
left arm and sometimes to the right arm and sometimes in the 
whole chest which lasted for about 5 to 10 minutes.  He reported 
that nothing was helping the pain and it was going on for several 
months.  It was noted that the Veteran had risk factors of family 
history of early coronary artery disease and he was a male 
smoker.  It was noted that the Veteran was to be referred to 
cardiology.  

In a September 18, 2000 record, the Veteran stated that he felt 
much better today and had no more chest pains.  It was noted that 
he would continue with his current medications and told to lose 
weight and exercise.  

The evidence shows that the Veteran died in October 2000.  The 
certificate of death listed an immediate cause of death as 
atherosclerotic coronary vascular disease.  The October 2000 
autopsy report noted that the Veteran had severe atherosclerotic 
coronary vascular disease with thrombotic occlusion of the 
proximal left anterior descending coronary artery.  The physician 
stated that the Veteran had a history of hypertension and chest 
pain with "indigestion" and was found unresponsive lying in 
bed.  The cause of death was felt to be atherosclerotic coronary 
vascular disease.  

In August 2007, the RO obtained a VA medical opinion.  The 
examiner reviewed the claims file.  The examiner stated that the 
Veteran had a long history of hypertension and that his blood 
pressure was reasonably controlled at his last visit in September 
2000.  At his last visit, he was taking three blood pressure 
medications including a diuretic.  It was noted that the 
Veteran's chest pain was atypical for angina and the pain was not 
related to exertion.  The Veteran did have risk factors for 
coronary artery disease including family history of coronary 
artery disease, long history of smoking, elevated cholesterol 
values, and hypertension.  Therapy was changed from niacin to 
Simvastatin and the dose of the medication was being gradually 
increased.  His exercise tolerance test in June 2000 was an 
adequate test and the results suggested a good prognosis.  A 
different cardiologist reviewed the test results and history and 
felt that no further cardiac workup was indicated and recommended 
aggressive risk factor modifications.  The examiner opined that 
no further cardiac workup was indicated on the basis of the 
stress test results.  Available studies at that time had shown 
that aggressive risk factor modification was the best option to 
prevent future heart attacks and cardiac death.  The Veteran was 
advised to stop smoking and measures were being taken to better 
control his blood pressure and cholesterol levels.  At that time, 
published data did not show that coronary artery angioplasty or 
bypass surgery improves survival compared to medical treatment in 
patients with coronary artery disease.  Recent trials have shown 
that coronary angioplasty with or without stenting or bypass 
surgery does not improve survival or reduce the incidence or 
myocardial infarction compared to optimum medical therapy.  The 
Veteran's demise from sudden cardiac death due to the occlusion 
to the left anterior coronary artery disease was unfortunate 
indeed.  Plaque rupture occurs in non stenotic coronary lesions 
and at present, treatments known to improve survival and reduce 
heart attack risk are aspirin, lipid lowering therapy, adequate 
blood pressure control, and cessation of smoking.  Time of plaque 
rupture cannot be predicted and neither the balloon angioplasty 
nor coronary stenting has been shown to reduce the incidence of 
death or myocardial infarction compared to medical treatment.  In 
conclusion, the examiner stated that the Veteran was adequately 
managed by his primary care physician and the cardiologist.  In 
the examiner's judgment, there were no deficiencies in the care 
given to the Veteran.  

On the other hand, the appellant submitted a July 2004 medical 
opinion from a private physician, Dr. J.A.G.  Dr. J.A.G. noted 
that he was a board certified cardiologist and reviewed the 
medical records provided pertaining to the Veteran.  As revealed 
by autopsy, the Veteran suffered sudden cardiac death 
attributable to coronary thrombosis superimposed on severe 
atherosclerosis.  In Dr. J.A.G.'s opinion, the care rendered to 
the Veteran was below the standard of care.  Specifically, the 
evaluation of the Veteran's complaints of chest pain was 
negligent.  This 49 year old man with multiple risk factors for 
coronary artery disease (smoker, hypertension, 
hypercholesterolemia) was seen as an outpatient on multiple 
occasions with complaints of chest pain, epigastric pain and 
shortness of breath, which symptoms were concerning for angina 
indicative of a cardiac etiology.  The only non-invasive test 
performed was a stress test without imaging on June 16, 2000, 
during which although there were no symptoms, the test was not 
normal, as there were ECG changes and there was blood pressure 
elevation that was suspicious for ischemia.  Despite the ECG 
changes and his complaints of recurrent symptoms on subsequent 
visits, no further testing or consultation was obtained.  
However, there was some concern on the part of the treating 
physician that angina might be the source of the problem as the 
Veteran was given a prescription for nitroglycerine and 
instructed to go to an emergency room if the pain worsened.  The 
Veteran should at minimum have been scheduled for a stress 
imaging (Echo or Nuclear) study as well as consultation with a 
cardiologist.  Based on his recurrent symptoms and risk factors, 
he should have ultimately undergone cardiac catheterization, even 
if a stress imaging study was not diagnostic.  In Dr. J.A.G.'s 
opinion, had these measures been undertaken in a timely fashion, 
the Veteran would have been properly diagnosed and treated and 
more probably than not interventional angioplasty therapy for his 
coronary artery disease, treatments that more probably than not 
would have prevented his sudden death.  

The Board notes that there is both positive and negative evidence 
in regard to a determination in this case.  When faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of the each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board also 
considers factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

The Board concludes that in this case, as it now stands, the 
evidence of record is at least in relative equipoise.  As 
described above, the VA examiner provided an opinion that weighs 
against the appellant's claim by opining that the Veteran 
received adequate care from his VA physicians.  Cumulatively, the 
examiner stated that the June 2000 stress test did not yield 
positive results and that the treatment the Veteran would have 
received for his coronary artery disease would not have changed 
his survival rate.  However, to the contrary, the private 
cardiologist, Dr. J.A.G., stated that the results of the June 
2006 stress test were not normal as there were ECG changes and 
the blood pressure was elevated.  In addition, Dr. J.A.G. 
explained that the evaluation of the Veteran's complaints of 
chest pain was negligent and that despite the ECG changes and his 
complaints of recurrent symptoms on subsequent visits, no further 
testing or consultation was obtained.  Dr. J.A.G. opined that had 
the Veteran been diagnosed in a timely fashion, he most likely 
would have undergone interventional angioplasty therapy for his 
coronary artery disease, treatment that more probably than not 
would have prevented his sudden death.  In light of the medical 
evidence of record, the Board finds that the evidence showing 
negligence by VA by failing to exercise the degree of care that 
would be expected of a reasonable health care provider by failing 
to properly and timely diagnose the Veteran's coronary artery 
disease is at least in equipoise.  Therefore, a remand is not 
necessary here to obtain another medical opinion to decide the 
claim as the medical evidence of record is sufficient for that 
purpose.   38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to obtain 
evidence against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably construed 
as obtaining additional evidence for that purpose).  Accordingly, 
resolving the benefit of the doubt in favor of the appellant, the 
Board will grant DIC benefits under 38 U.S.C.A. § 1151.  The 
Board notes parenthetically that the appellant has been awarded 
benefits by the United States of America pursuant to a tort claim 
filed in a Federal District Court.  In these circumstances, any 
compensation awarded would not be paid pursuant to 38 U.S.C.A. § 
1151 based on the same incident until an amount equal to the tort 
award is offset by VA.  See 38 U.S.C.A § 1151(b); 38 C.F.R. § 
3.362 (2010); See also VAOPGCPREC 79-90 (the offset provision of 
section 351 was intended to assure that the same individual does 
not recover twice for the same disability or death).

Finally, since the decision herein grants entitlement to DIC 
benefits for the cause of the Veteran's death under the 
provisions of 38 U.S.C.A. § 1151, the Board need not decide 
whether the appellant is entitled to DIC benefits under the 
provisions of § 1318 as this matter is considered moot.  Cf. 
Barela v. Shinseki, 584 F.3d 1379, 1384 (Fed. Cir. 2009) (noting 
that sections 1310 and 1318 set forth two alternative sets of 
requirements for a spouse to qualify for DIC eligibility).  
Therefore, the claim as to whether new and material evidence has 
been presented to reopen a claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is dismissed.  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is granted.  

Whether new and material evidence has been presented to reopen a 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


